Electronically Filed
                                                               Supreme Court
                                                               SCWC-29857
                                                               22-NOV-2010
                                                               01:40 PM



                              NO. SCWC-29857


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         MICHAEL L. CARTER, Petitioner/Petitioner-Appellant


                                     vs.


          STATE OF HAWAI'I, Respondent/Respondent-Appellee



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (S.P.P. NO. 08-1-0037; CR. NO. 04-1-1977)


            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: Acoba, J., for the court1

                                                 )


            The Application for Writ of Certiorari filed on


October 12, 2010 by Petitioner/Petitioner-Appellant Michael L.


Carter is hereby rejected. 


            DATED:   Honolulu, Hawai'i, November 22, 2010.

                                      FOR THE COURT:


                                      /s/ Simeon R. Acoba, Jr.


                                      Associate Justice


Michael L. Carter,

petitioner/petitioner­
appellant, pro se, on the

application.




      1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,

and Circuit Judge Alm, assigned due to a vacancy.